Citation Nr: 1618646	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  11-31 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine, currently evaluated as 20 percent disabling, on a schedular or extraschedular basis.  

2.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease (CAD) from October 1, 2014.  

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.   

4.  Entitlement to a total rating based upon individual unemployability, due to service-connected disabilities (TDIU), except for the period July 10, 2014, to September 30, 2014, on a schedular or extraschedular basis.


REPRESENTATION

Appellant represented by:	Elizabeth F. Lunn, Attorney-at-law


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to March 1972, and again from January 1979 to November 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues on appeal.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in March 2016.  A transcript of the hearing is of record in the VBMS file.  

By rating decision of November 2014, service connection for CAD was granted and a 100 percent rating was assigned, effective July 10, 2014, reduced to 30 percent disabling, effective October 1, 2014.  By rating decision of January 2015, service connection for radiculopathy of the left lower extremity was granted, evaluated as 10 percent disabling, effective January 6, 2015.   In March 2015, the Veteran filed a notice of disagreement (NOD) to the rating for CAD, and in August 2015, he filed a NOD to the rating for radiculopathy of the left lower extremity.  No statement of the case (SOC) has been furnished to the Veteran for either issue.  As such, these claims must now be remanded to allow the agency of original jurisdiction (AOJ) to provide the Veteran with an appropriate SOC on each issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  

The issues of entitlement to a rating in excess of 20 percent for DJD/DDD of the lumbar spine, on an extraschedular basis, entitlement to an initial rating in excess of 30 percent for CAD, from October 1, 2014, entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity, and entitlement to TDIU, except for the period July 10, 2014, to September 30, 2014, on an extraschedular basis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


FINDING OF FACT

DJD/ DDD of the lumbar spine with forward flexion 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of 4 weeks but less than 6 weeks during the past 12 months requiring bed rest and treatment prescribed by a physician have not been shown.  


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 20 percent for DJD and DDD of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5243 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist  

 As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).   

As to the issue of an increased rating for DJD/DDD of the lumbar spine, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2008.  The letter fully addressed all notice elements.  It informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With this letter, the RO effectively satisfied the notice requirements with respect to the issue of low back disability increased rating on appeal.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006)  (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  The notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The AOJ associated the Veteran's service treatment records, and VA treatment records with the claims file.  No outstanding evidence has been identified.  

The Veteran was also afforded VA examinations in connection with the claim.  According to Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the probative value of a medical opinion depends upon whether it is factually accurate, fully articulated, and contains sound reasoning for the conclusion, not merely whether the claims file was reviewed.  The Board finds the December 2008 and January 2015 VA examinations were thorough and adequate upon which to base a decision.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Board also notes that the Veteran is in receipt of or had applied for Social Security Administration (SSA) disability benefits.  

 In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit  (Federal Circuit) noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the veteran's claim.  The Federal Circuit also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records. 

 Here, the Veteran's SSA records were obtained in connection with this claim.  The majority of these records were VA records already associated with the claims folder.  Those records that were not previously of record, show that the Veteran has been granted SSA disability benefits based upon his back and other disabilities.  

Further, the Veteran was provided an opportunity to set forth his contentions at a Travel Board hearing in March 2016 before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned VLJ identified the issue on appeal.  The current level of complaints regarding his chronic low back disorder was also addressed.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and the Board can adjudicate the claim based on the current record.  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating-DJD and DDD of the lumbar spine

Under the General Rating Formula for Diseases or Injuries of the Spine, a 50 percent evaluation is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine; and a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the thoracolumbar spine.  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent evaluation.  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or combined range of motion of thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm or guarding or localized tenderness resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

The notes to the rating formula for diseases and injuries to the spine state that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  

 For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, Note (2).  

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure. "  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 86).  

Diagnostic Code 5243 for intervertebral disc syndrome is rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  A 10 percent rating for intervertebral disc syndrome requires incapacitating episodes having a total duration of one week but less than 2 weeks during the past 12 months.  The 20 percent rating for intervertebral disc syndrome, requires incapacitating episodes of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is warranted.  Finally, with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted.  38 C.F.R. § 4.71a, DC 5243.  

March 2004 x-ray findings showed degenerative disc changes at L4-L5 with narrowing.  VA x-ray of November 2005 showed degenerative disc disease and osteoarthritis at the L4-5 level with narrowing of the intervertebral disc space.  X-ray findings of December 2007 showed scoliosis of the lumbar spine.  There was marked narrowing of L4-L5 disc space with vacuum phenomenon.  Grade 1 anterolisthesis of L4 on L5 was noted.  Physical examination showed the Veteran's lumbar lordosis was flattened.  Flexion was limited by pain to 35 degrees, extension to 5 degrees by very sharp pain.  Trunk sidebending was abnormal, limited to 10 degrees, bilaterally, with poor lateral lumbar motion.  Trunk rotation was limited to 40 degrees, bilaterally.  The diagnostic impression was mechanical lumbar back pain with progressive degenerative disc disease and facet osteoarthritis, particularly at L4-5.  There was associated myofascial pain of the bilateral gluteal musculature with restricted hip range of motion.  VA outpatient treatment record of April 2008 showed the Veteran was seen with chronic low back pain which had gotten much worse over the past 4 years.  He related his pain was constant and burning, located at the lumbar midline with extension, bilaterally, over the iliac crests with radiation onto the bilateral buttocks and thighs.  He also noted frequent numbness and weakness.  Arising from bed in the morning was said to be the worst part of his day as he had severe pain and stiffness with forward flexion taking up to an hour to come to an erect standing position.  He had been seen by multiple physicians, including pain specialists with no significant improvement.  In May 2008, he was referred to physical therapy.  In July 2008, he was seen complaining of urinary urgency, reporting occasional incontinence.  He also complained of severe chronic back pain.  He had no bowel difficulties.  

In August 2008, the Veteran underwent an MRI of the lumbar spine at the VA Medical Center.  The MRI showed a grade 1 anterolisthesis of L4 to L5 associated with broad-based spondylitic disc protrusion and hypertrophy of the posterior elements with mild reduction in AP canal diameter to 8mm and bilateral foraminal stenosis worse on the left.  Milder degenerative changes were demonstrated at L3 and L5.  

The Veteran underwent a VA orthopedic examination in December 2008.  He reported he injured his back in service moving sand bags.  He stated he now had constant severe low back pain, which was aggravated by movement.  At the time of examination, he was receiving occupational and physical therapy for treatment.  He was prescribed Tramadol and Motrin for pain.  He reported no history of hospitalization, surgery, or trauma to the spine.  He reported numbness, stiffness, spasm, and pain.  The severity of the back pain was described as moderate to severe.  He complained of urinary urgency, more likely secondary to prostate concerns.  Range of motion was flexion of 60 degrees, extension of 5 degrees, left and right lateral flexion of 20 degrees, bilaterally; and left and right lateral rotation of 15 degrees, bilaterally.  The diagnosis was DJD/DDD of the lumbar spine with sciatica, grade 1 spondylolisthesis L4/5.  The Veteran stated that he no longer was able to mow the lawn and had recently retired on disability as driving, climbing stairs, and walking aggravated his back pain.  

Range of motion studies were found in a September 2009 Consultative Examination Report from Southeast X-ray Inc.  Forward flexion of the lumbar spine was accomplished to 70 degrees, extension to 10 degrees, lateral flexion, 15 degrees, bilaterally, and rotation, 16 degrees, bilaterally.   

Social Security Disability medical records were obtained and associated with the claims folder.  The  records related to the Veteran's lumbar spine were primarily VA outpatient treatment records.  

The Veteran underwent a VA orthopedic examination in January 2015.  He complained that his back pain had progressively worsened since his last evaluation.  He reported chronic daily pain of 8/10 with flare-ups that were 10/10.  He stated that he was medically retired from his civilian position because of his back pain.  He also stated that he was unable to ride or drive in a vehicle for long periods of time and that he had numbness from the waist down to his toes after sitting for a long period of time.  These complaints had been ongoing for approximately 6 months.  He reported that after breakfast, he drank a shot of brandy and a beer every morning to make his back pain more tolerable.  He reported he was no longer able to do yard work, squat, stoop, or bend over.  He was only able to walk less than a 1/2 block.  His back disability also interfered with his ability to tie his shoes.  Range of motion studies revealed forward flexion of 65 degrees, extension of 30 degrees, lateral flexion, 30 degrees, bilaterally, and lateral rotation, 30 degrees, bilaterally.  Range of motion after 3 repetitions was forward flexion of 70 degrees, extension of 10 degrees, lateral flexion, 30 degrees, bilaterally, right lateral rotation of 20 degrees, and left lateral rotation of 30 degrees.  The examiner stated that the examination was not performed during flare-ups.  The Veteran indicated that he had flare-ups 1 to 2 times per day of severe duration.  The flare-ups had a duration of 15 minutes.  The Veteran was noted to have intervertebral disc syndrome (IVDS), with no bedrest prescribed.  He reported he used a cane and a back brace.  The examiner stated that although the Veteran would be unable to participate in heavy labor, his lumbar spine disability would not preclude participation in sedentary labor.  

The Veteran and his spouse testified at a Travel Board hearing in March 2016.  The Veteran complained of his lumbar spine disability.  He reported that he used a VA issued cane all the time.  He also used a back brace for pain.  He testified that it took 2.5 hours to drive to the Travel Board hearing and that he was in pain as a result.  He related that he was most comfortable sitting in a hard kitchen chair.  He was only able to sit in a chair for 30 minutes before having to get up and move around.  He reported he was prescribed Motrin and Tramadol for pain.  He reported he had difficulty going up and down stairs.  He used to mow the lawn, but was no longer able to perform the task.  He stated he was medically retired because of his back and was awarded SSA disability benefits.  

After a review of the medical evidence of record, it has been shown that throughout this period, the Veteran has had constant pain in the lumbar spine.  He was seen in the VA outpatient treatment clinic, the pain clinic, underwent physical therapy, and underwent VA examinations.  Although he has complained constantly and consistently of back pain, his range of motion showed forward flexion of no less than 35 degrees.  He did not show functional loss nor did pain, weakness, fatigability, or incoordination limit functional ability with repeated use over time.  His muscle strength was 5/5 in all areas.  There was no evidence of ankylosis reported during either VA examination.  
In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Specifically, the Court discounted the notion that the highest disability ratings are warranted under DCs where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  It was stated that 38 C.F.R. § 4.40 provides that joint pain, alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating.  A higher rating based on the pain demonstrated on examination but without any quantifiable loss does not serve as basis for an increased rating.  

Forward flexion of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, necessary to warrant a 40 percent rating, has not been shown.   

Consideration has also been given as to whether the evidence supports the assignment of a separate compensable rating for neurological impairment.  Here, the Veteran is already in receipt of additional ratings for left and right lower extremity radiculopathy.  

An evaluation under DC 5243 for intervertebral disc syndrome is also to be considered as intervertebral disc syndrome has been shown.  However, in order to warrant a rating in excess of 20 percent, the 40 percent rating for intervertebral disc syndrome requires incapacitating episodes of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243. 

For the purposes of evaluations under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

In this case, the Veteran testified at his March 2016 Travel Board hearing that he has never been placed on bedrest for his DJD/DDD of the lumbar spine.  There was no documentation of bed rest ordered in the file.  Required bed rest prescribed by a physician and treatment by a physician, for at least 4 weeks and less than 6 weeks, necessary to warrant a 40 percent rating as required by the diagnostic code for intervertebral disc syndrome, is simply not warranted.  

Consideration has been given to the statements of the Veteran.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through her senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his DJD/DDD of the lumbar spine according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's DJD/DDD lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, an increased rating for DJD/DDD of the lumbar spine is not warranted beyond a 20 percent rating which is currently in effect, for the entirety of the appellate period.

Accordingly, an increased schedular rating in excess of 20 percent for DJD/DDD of the lumbar spine is not warranted at any time during the appellate period.  


ORDER

Entitlement to a rating in excess of 20 percent for DJD/DDD of the lumbar spine is denied.  


REMAND

In a November 2014 rating decision, the RO granted service connection for CAD, atherosclerotic cardiovascular disease, and awarded a 100 percent rating effective July 2014, and subsequently a 30 percent rating, effective October 2014.  The Veteran filed a notice of disagreement (NOD) to the rating assigned in March 2015.  By rating decision of January 2015, he was granted service connection for left lower extremity radiculopathy.  A 10 percent rating was awarded, effective January 2015.  In August 2015, he filed a NOD to the 10 percent rating awarded.  In both of these instances, no statement of the case (SOC) has been furnished to the Veteran.  As such, these claims must now be remanded to allow the AOJ to provide the Veteran with an appropriate SOC on the issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  

Additionally, the Veteran's attorney stated in the Veteran's December 2011 substantive appeal (VA 9), that the Veteran objects that his claims (DJD/DDD lumbar spine and TDIU) were not considered for extraschedular consideration.  The Veteran has presented evidence that his DJD/DDD of the lumbar spine has caused interference with employment, resulting in his medical retirement.  Those claims should be referred for extraschedular consideration in this regard.  

Accordingly, the case is REMANDED for the following action:

1  Obtain and associate with the claims file any new medical treatment records, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the AOJ.  
 
2.  The AOJ and his attorney must be furnished a SOC that addresses all pertinent evidence, laws and regulations relevant to the claims for increased initial ratings for CAD and left lower extremity radiculopathy, in compliance with the holding in Manlincon v. West as discussed above, and in accordance with 38 C.F.R. § 19.29, unless the matters are resolved by granting the benefits sought, or the withdrawal of the Veteran's NODs.  If the Veteran perfects an appeal by timely submitting a substantive appeal (VA Form 9), the issue(s) should be returned to the Board for further appellate review.  
 
3.  Thereafter, the AOJ should refer the Veteran's case to the Director, Compensation Service, for extraschedular consideration for an increased rating for DJD/DDD of the lumbar spine and TDIU.  
 
4.  Upon completion of the above, the increased rating for DJD/DDD of the lumbar spine and TDIU issues should be adjudicated.  The claims for DJD/DDD of the lumbar spine and TDIU should be adjudicated on an extraschedular basis.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and provided the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


